Citation Nr: 1134604	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  06-22 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, currently assigned a 50 percent evaluation, to include entitlement to a total rating based on individual unemployability due to service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disability, other than anxiety disorder.  

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2004.  In September 2009, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  The Board remanded the appeal in March 2010; during the course of appellate development, the RO granted service connection for hypertension in a rating decision dated in January 2011.  Accordingly, that issue is not longer before the Board.  

The issue of entitlement to an increased rating for a psychiatric disorder, to include a TDIU rating, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At various times during the appeal period, the Veteran has been diagnosed as having acquired psychiatric conditions, other than anxiety disorder, including PTSD and major depressive disorder, which are either related to or cannot be dissociated from the already service-connected anxiety disorder.  

2.  A sleep disorder as a symptom of the Veteran's service-connected psychiatric disorder is already part of the service-connected disability picture.  

3.  Other sleep disorder, diagnosed as sleep apnea, is not related to service, or to service-connected disability.

4.  Bilateral hearing loss was not incurred in service. 


CONCLUSIONS OF LAW

1.  Acquired psychiatric disability, other than anxiety disorder, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A chronic sleep disorder, to include sleep apnea, was not incurred in or aggravated by active service, or to service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in December 2003, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims on appeal, and of his and VA's respective obligations for obtaining specified different types of evidence.  Later, in a March 2006 letter, he was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A letter dated in March 2010 provided more specific information concerning the service connection claims, including that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information concerning the evidence needed to substantiate a claim for service connection on a secondary basis, including by aggravation.  Again, he was notified of his and VA's respective obligations for obtaining specified different types of evidence.  Although these letters were not sent until after the initial adjudication of the claims, they were followed by readjudication and the issuance of supplemental statements of the case, most recently in January 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  All identified VA medical records have been obtained, and the Veteran has not identified any private treatment.  VA examinations were provided in May 2010 and June 2010.  The examinations and were based on relevant history and records review, and described the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology since service may also establish service connection in certain circumstances. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); see Allen v. Brown, 8 Vet. App. 374 (1995). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record.  See Buchanan, at 1337.  

A.  Other Acquired Psychiatric Disability

      Factual Background

Service treatment records show that the Veteran reported that he was occasionally nervous on his entrance examination in March 1962.  It was not considered disqualifying at that time.  In May 1962, the Veteran was seen with a hyperventilation syndrome.  In July 1962, it was reported that he fell while leaving mess the previous day, but his mental problem was the greater one.  He reported that he thought he was other people, and that others laughed at him although he was not trying to be a comic.  

After he was seen at the mental hygiene clinic, he was admitted to closed psychiatry service, due to bizarre thinking and behavior.  The Veteran gave a history of being worried, jittery and nervous for as long as he could remember.  He said he had been unconscious for 10 minutes in 1958, followed by "amnesia" for two days, and that since that time, he had been acting funny and doing foolish things which he could not explain.  He admitted to auditory hallucinations in the past.  Recently, he had been feeling as if he were not himself, but various other famous people.  When examined by a psychiatrist, he said that he could read people's minds and influence the thoughts of others.  He described his ability to breathe under water without air.  

The Veteran said that both of his parents had nervous conditions.  On mental status examination in the hospital, he was fairly well oriented.  His thoughts were disorganized with loose associations and illogical speech. His affect was flattened.  No major affect component was noted. He was concrete, somewhat grandiose, and had no insight into his difficulties.  His judgment was quite poor.  He was initially quite disorganized, and was placed on ataractic medication, and began to improve.  It was felt that he was suffering from schizophrenic reaction, now in partial remission, from a chronic schizophrenic illness.  The external precipitating stress was noted to be minimal, consisting of routine military duty.  There was history of a multitude of psychiatric symptoms for many years prior to the Veteran's enlistment.  At the time of discharge, he had mild grandiose ideas, lack of insight into his difficulties, and poor judgment all of which would cause some difficulty in social and industrial adjustment to civilian life.  

After service, in January 1963, the Veteran underwent a VA psychiatric examination.  He said he had seen a private doctor who had given him some medicine for nervousness.  He said his father was a chronic alcoholic.  On examination, the Veteran was rather immature, and appeared rather tense, but was otherwise cooperative and displayed no unusual behavior.  Affect and emotional responses were normal.  The previously described grandiose ideas could no be elicited during the interview.  Speech was normal, and he had no complaints except that he occasionally felt nervous.  When questioned about the bizarre episode in the past, he said he could no longer recall it.  It was noted that the current examination failed to reveal any psychotic manifestations, and that it was possible that the episode in service may have been an acute schizophrenic-like reaction which was actually a form of anxiety and not a psychosis.  

In a February 1963 rating decision, service connection was granted for schizophrenic reaction, undifferentiated type, in remission, rated noncompensable.  

In July 1963, the Veteran was admitted to a VA hospital, stating that his mother sent him there to find out why he was coughing during the night.  He said his home situation was disturbing him, describing his mother as a "mental case," and his father as a heavy drinker.  He was hospitalized in service for treatment of a nervous disorder.  He stated that his mother's letters had made him nervous.  On mental status examination, he was friendly, cooperative oriented and in good contact.  He did not appear depressed or elated.  He did not show any psychotic symptoms during the hospitalization, but was quite restless, nervous, and anxious.  He appeared to be very dependent and an emotionally unstable personality.  Work-up for his cough was negative, and it was felt that the cough was caused by his excessive use of tobacco.  The claims file was not available.  He was diagnosed as having an anxiety reaction superimposed on an emotionally unstable personality.  

In an October 1963 rating decision, the Veteran was granted a temporary total rating for the hospitalization, followed by the assignment of a 10 percent rating effective in September 1963.  The service-connected disability was also recharacterized as psychoneurotic disorder, anxiety reaction.  

In December 1964, the Veteran was committed to a state psychiatric hospital.  Upon admission he was irritable, hostile, and stated that he felt persecuted by his family.  Reportedly, prior to admission, he had been hysterical, physically exhausted, and displayed confused behavior.  He was given 4 electroshock treatments during the hospitalization.  He appeared agitated but cheerful.  His mood was changeable.  He denied delusions, but was noted to be delusional, in that he believed that he was in college and was hospitalized because of an overprotective mother.  His judgment was poor.  His insight was not good, as he did not think he was ill but only on vacation.  His grasp was inadequate.  In January 1965, he was sent for a 6 month trial to live with his father and attempt to find employment in Akron.  The hospital was notified, however, that he had left the area and gone to California to live with former classmates.  

On a VA QTC examination in November 2002, the Veteran said that in service, his mother came to the base to visit him and at that time, he was being ridiculed by his peers and superiors, and he remembered at one time being grabbed by a large hairy creature, after which he became extremely anxious.  He was diagnosed as having anxiety disorder, and alcohol dependence in full, sustained remission.  His psychological stressors were unemployment and financial problems.  The GAF was currently 70-75 and 65-70 in the past year.  The examiner stated that the diagnosis of schizophrenic reaction was erroneous.  The examiner noted that the diagnosis of schizophrenic reaction was made in 1963 and that the diagnostic criteria for schizophrenia had changed since that time.  She concluded that the symptoms did not meet the criteria to support a diagnosis of schizophrenia, but that he had an anxiety reaction, with some mild impairment in his ability to work.  

In August 2003, he filed a claim for an increased rating for his anxiety disorder.  

VA treatment records show that he was seen for initial psychiatric evaluation in August 2003.  At that time, he said he was 17 and alcoholic when he entered the military and that he was teased and abused by fellow servicemen because he was Polish.  He felt his current problems were related that that.  He was diagnosed as having PTSD due to childhood sexual trauma, however.  The GAF was 55.  In November 2003, he complained of nightmares about "combat" experiences.  

On a VA examination in January 2004, the Veteran complained of long-standing anxiety and irritability.  He stated that his emotional problems began with basic training, when his sergeant belittled him and berated him unfairly, and he became extremely anxious and nervous.  He was diagnosed as having anxiety disorder, not otherwise specified.    

Outpatient treatment records show the Veteran's regular follow-up after that for psychiatric treatment.  In October 2004, his then-provider noted that the Veteran had asked him to write a statement in connection with his claim for an increased rating.  The Veteran related in-service stressors of being hazed for being skinny, and made fun of due to his religion, race, and Polish origin.  He said he felt that his sergeant was out to get him.  Once, when on patrol, he was walking up a hill and a huge man jumped out of the bushes and grabbed him and started chasing him; he thought he was going to die.  He had nightmares and intrusive thoughts about this 2 to 3 times a week.  The Veteran was diagnosed as having PTSD.  

In December 2004, however, the provider noted that it appeared that the Veteran's nightmares were not related to PTSD, but about his wife and concerns about his marriage.  He denied flashbacks, nightmares about past traumas, hypervigilance, and depressive symptoms.  Nevertheless, he was diagnosed as having PTSD.  He continued to carry a diagnosis of PTSD until he began treatment with a different provider.  In November 2007, he was diagnosed as having major depressive disorder and history of PTSD from childhood sexual trauma, in remission.  Beginning in January 2008, his PTSD, due to childhood sexual trauma, was thought to be in full remission, and he was diagnosed as having major depressive disorder and anxiety disorder.  

In May 2010, a VA social and industrial survey was obtained.  Concerning his childhood, he said that his parents were abusive to each other. He spoke Polish in his family until the age of six, and was bullied in grade school for being Polish.  He said he was bullied for being Polish as an adolescent, but he enjoyed school and had several friends.  He said he was raped by a Catholic priest at the age of 15.  He said he told another priest, who told the Veteran he was responsible for the incident, and not to tell anyone.  He finished three years of high school, and then joined the military.  

Concerning his military service, he said that his MOS was medical corpsman.  He said he did not have combat experience.  He said he was touched by another soldier in the shower while in service, which brought up memories of being raped as a child.  He was fearful of retribution from his superiors, and so did not report the incident.  It was noted that when he was hospitalized in July 1962, he was given the diagnosis of schizophrenic reaction; if he were admitted today he would probably have the diagnosis of PTSD.  

Concerning his stressors, the Veteran said that during training, explosives were detonated hear him; as a result, he felt shocked, confused, and lost his hearing for 3-4 minutes.  He had problems concentrating.  He also felt constantly threatened by a sergeant who he thought would harm him.  The sergeant constantly ridiculed him, calling him derogatory names, such as "Jew Boy," in front of others and while alone.  He was constantly punished for no apparent reason and given additional work assignments.  He was constantly threatened that he would have to start basic training all over again.  He said this sergeant also withheld his mail.  He also described an incident in which he said he was held down in a blanket and beaten by unknown assailants.  He also said that on night maneuvers, he saw a large dark shape, which suddenly attached him and grabbed him by the shoulders.  He escaped, but was so frightened he ran down the hill.  He was physically ill, fatigued, and agitated.  No one else had seen this experience.  

After service, he obtained an Associates degree in Geology.  He said, however, that he found it difficult to trust anyone in authority after the military.  He was agitated and fearful, and afraid his sergeant would show up at any time.  He had insomnia due to constantly being anxious.  He drank heavily for two years after service.  He said he was constantly fired from the many jobs he held for short periods of time.  He said he had problems getting along with people immediately after service.  He was argumentative whereas prior to service, he had been reserved, shy, and quiet.  He said his mother had had him committed to a psychiatric hospital a few years after service, and he was given drugs and shock treatment.  He was married to his current wife in 1967, and they had 4 children.  He was currently part of a truckers' organization. He was also friendly with other people who had similar interests.  

The social worker noted that the Veteran was service-connected for anxiety disorder.  He continued to have a major sleep disorder and PTSD along with nightmares, intrusive thoughts, irritability and anger management problems.  Although his PTSD started in childhood, as a result of being sexually molested, he had constant anxiety and stress as a result of his relationship with his military sergeant, who may have been involved in the beating of the Veteran.  He was fearful of being away from his wife, which had affected their relationship; they had been seen for marital therapy.  His anxiety disorder had affected his social functioning; on several occasions he was unable to participate in many social events because he was too anxious, stressed and tired due to his problems sleeping.  He avoided people due to his anger management.  

A VA psychiatric examination was conducted in June 2010.  The Veteran reported that he developed anxiety symptoms after joining the military, and that he experienced many traumatic experiences while in service.  He was shocked and worried for a long time after an explosive detonated close to his ear.  He felt threatened by a sergeant who repeatedly called him "Jew Boy," (although he was Catholic at that time) derogated him and punished him unjustly.  He said he was wrapped in a blanket (to prevent identification of his assailants, as well as injury marks) one night and severely beaten up by a number of assailants.  He was sexually molested in a shower.  Since that incident, he reported severe problems with sleep, frequent nightmares, frequent re-living of the experiences, severe anxiety and had become hypervigilant.  He also reported a history of sexual abuse by a priest in his teens.  Currently, he was followed at the VA and taking medication.  He said he drank excessively in service, but had not had drank for 35 years.  He was anxious, sad, and severely preoccupied, at least during the interview, with his past traumatic experiences.  

The examiner concluded that the Veteran appeared to have sustained multiple psychological traumas since childhood, some of which antedated the military, and some of which were clearly related to his military experiences.  The examiner opined that he had suffered from PTSD all of these years, but it appeared the diagnosis had never been made.  This was evident not only by his directly observable symptoms of insomnia, irritability, social isolation and phobias (e.g., staying alone without his wife) but also by a lifelong pattern of poor work performance, distinctly below his potential.  The examiner believed the diagnosis of depression and anxiety disorders were secondary to his primary diagnosis of PTSD.  He was diagnosed as having PTSD.  

      Analysis

The Veteran contends that he has PTSD, or "shell shock," due to in-service stressors.  Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran has claimed that several stressful events occurred during service.  He states that he was picked on by his peers (although he also states that he was bullied as a child), and singled out for punishment by his sergeant.  He states an explosion went off near him, and that on one occasion, something or someone jumped out at him at night and scared him.  There is no corroboration of any of these claimed stressors.  There have also been significant inconsistencies in the statements.  For example, he has variously stated that he was called names because of his Polish ancestry, or because of Jewish background; although he was Catholic in service, he said at his hearing that he is "part Jewish."  The incident where something or someone jumped out at him at night and scared him has become more elaborate and threatening, to the extent that in May 2010, he stated that he was grabbed by the shoulders and had to escape.  It is noteworthy that the diagnoses of PTSD have been made in connection with histories provided in connection with claims for service connection for PTSD, or else have been based on childhood sexual abuse as the stressor.  Otherwise, he has been diagnosed as having major depressive disorder and anxiety disorder, still based on the in-service events.  

Nevertheless, the Board observes that service connection is already in effect for a psychiatric disorder, identified as an anxiety disorder, due to in-service events.  The acquired psychiatric conditions diagnosed during the appeal period have varied, but include primarily anxiety disorder, major depressive disorder, and PTSD.  The requirement that a current disability be present is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, the medical evidence of record does not differentiate the impairment due to anxiety disorder from other psychiatric disabilities, and all of the Veteran's symptoms have been applied in the assignment of the rating in effect.  Indeed, the change in diagnosis has often been associated with a different examiner and/or history, rather than completely different symptoms.  In view of these factors, the Board finds that all of the Veteran's psychiatric symptoms must be considered to be part of the service-connected psychiatric disability picture.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if it is not possible to separate the effects of service-connected from nonservice- connected conditions, all symptoms must be attributed to the service-connected condition).  Accordingly, service connection for variously diagnosed acquired psychiatric disorders, including PTSD and major depressive disorder, is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Sleep Disorder

The Veteran contends that he has a sleep disorder which is secondary to his service-connected psychiatric disability.  At the Veteran's Travel Board hearing, it was contended that he had pharyngitis, with a lot of colds, coughing, sore throats, nasal congestion, dizziness, and headaches, which could have possibly been a precursor to sleep apnea.  His wife testified that he tosses and turns a lot in his sleep.  

Service treatment records show that the Veteran was seen for cold, cough, sore throat, and earache in April 1962; he was provided with routine sore throat treatment.  In May 1962, he was seen for sore throat and chills; the assessment was pharyngitis.  In July 1962, he complained of headaches, dizzy spells, and nasal congestion, and, on examination, was tender over the supraorbital sinuses.  

VA treatment records show the Veteran's treatment for obstructive sleep apnea.  The condition was diagnosed after an October 2002 sleep study, ordered due to the Veteran's complaints of loud snoring, insomnia, trouble sleeping, and daytime sleepiness.  In November 2002, the results were interpreted as showing moderate supine dependent obstructive sleep apnea in a moderately sleepy patient.  The recommendations were that he use a CPAP; sleep on his side; and lose weight.  He was advised not to drive while sleepy.  Alternatives included dental appliance and upper airway surgery.  

On a VA examination in May 2010, the Veteran reported that in the late 1960s he had insomnia and difficulty sleeping.  He said his wife told him that in about 1967 or 1968, he snored loudly and stopped breathing in his sleep.  He said he first sought treatment for a sleep disorder in 2002, at the VA.  He said he used a CPAP machine about 4 days per week.  The examiner concluded that the Veteran had moderate supine dependent obstructive sleep apnea, etiologically related to obesity.  It was noted that he had a BMI of 30.19.  The sleep apnea was not etiologically related to service and it was not chronically worsened by the Veteran's service-connected anxiety disorder.  The records had been reviewed and his obstructive sleep apnea was not at least as likely as not related to the service-connected anxiety disorder.  

On a VA social and industrial survey in May 2010, the Veteran said that after service, he had a sleeping disorder, with nightly nightmares of his sergeant chasing him.  He had problems falling asleep and staying asleep.  The Veteran reported a history of severe problems with sleep, including frequent nightmares, since in-service events on a VA psychiatric examination in June 2010.

There are essentially two aspects to the Veteran's claim for service connection for a sleep disorder.  The first concerns his claimed symptoms of nightmares and other problems sleeping, related to psychiatric factors.  Sleep impairment is included as a symptom of psychiatric disability to be rated evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130.  To the extent his sleeping problems are considered to be symptoms of his psychiatric disability, they are already service-connected, and included in the rating for that condition, and a separate rating is not indicated.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994). 

The second aspect is the physical condition of obstructive sleep apnea.  The Veteran was diagnosed as having this condition in October 2002.  The VA examiner in May 2010 found that this condition was related to obesity, and was not related to service, nor caused or aggravated by the Veteran's service-connected psychiatric disorder.  On the examination, he said that his wife told him she had noticed loud snoring and that he stopped breathing in his sleep in about 1967 or 1968.  This would have been several years after service.  

The Veteran is not competent to relate symptoms of sore throat, cough, headaches, dizzy spells, or nasal congestion to a sleep disorder, including sleep apnea.  In this regard, the complaints in service were not associated with complaints pertaining to sleeping problems, and when he first sought treatment after service in 2002 for sleeping problems, such symptoms were not reported.  His symptoms of nightmares and problems with falling and staying asleep have been related to his already service-connected psychiatric disorder, and he has not otherwise stated that the symptoms of a chronic sleeping problem began at the same time as these in-service episodes of physical symptoms, including cough, sore throat, headache, and dizziness, and he is not competent to relate these in-service symptoms to later developing sleeping problems.  The VA examiner in May 2010 found that sleep apnea was not related to service.  

Thus, any sleep problems related to the Veteran's psychiatric disability are already considered to be part of the service-connected disability picture, and are considered in the rating of that condition.  There is no lay or medical evidence relating the onset of symptoms of sleep apnea to service.  The question of secondary service connection for sleep apnea, due to service-connected acquired psychiatric disability, is not subject to lay observation, and the only medical opinion addressing this question determined that sleep apnea was not caused or aggravated by his service-connected acquired psychiatric disability.  Accordingly, the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

C.  Bilateral Hearing Loss

The Veteran contends that he has hearing loss due to in-service noise exposure.  Specifically, he states that an explosion close to him caused him to lose his hearing for a few minutes.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA treatment records show that in September 2002, the Veteran reported sought treatment for hearing loss.  He said that he had been exposed to noise pollution in service.  He was referred for a hearing evaluation.  In January 2009, the Veteran was seen with left ear pain.  He had otitis externa, and there appeared to be a foreign object in the ear, which the Veteran believed was a part of an insect.  

On a VA audiology examination in May 2010, the examiner noted that the whispered voice tests in service had been normal, and that although such test was no longer considered a valid measure of hearing sensitivity, no hearing complaints were noted in the service treatment records.  He reported an incident in which explosives were set off close to the Veteran, and he said that he could not hear anything for about 5 minutes, after which his hearing gradually returned.  He denied occupational or recreational noise exposure.  The examiner reviewed VA medical records and noted that the right ear thresholds had remained fairly stable, but left ear hearing thresholds had worsened since the first audiogram in January 2003.  On examination, pure tone thresholds demonstrated moderate to severe sensorineural hearing loss for the frequency range 500-4000 hertz in the right ear, and moderate to profound sensorineural hearing loss in the left ear.  His hearing loss met the criteria for hearing loss disability under 38 C.F.R. § 3.395.  Speech recognition ability was 92 percent in the right ear and 80- percent in the left ear.  The examiner noted that the Veteran reported a detonation pit explosion in service.  He did not report hearing or ear problems at separation.  The examiner quoted a 2005 Institute of Medicine conclusion, which was to the effect that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was extremely unlikely.  Therefore, it was less likely than not that the Veteran's hearing loss was due to the explosion.  

In sum, there is no contemporaneous evidence of the presence of a hearing loss disability for 40 years after service.  The Veteran does not contend that hearing loss has been present since service.  Rather, he contends that his current hearing loss is due to an explosion in service, which he states resulted in a temporary hearing loss.  Medical evidence is required to relate a later developing hearing loss to this incident; the only competent evidence addressing the question of a nexus to service found that it was not likely related.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b).  







(CONTINUED ON NEXT PAGE)


ORDER

Service connection for psychiatric disorder, in addition to anxiety disorder, to include PTSD and major depressive disorder, is granted.

Service connection for a sleep disorder, to include sleep apnea, is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran contends, in essence, that he is unable to maintain substantially gainful employment due to his service-connected acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2010); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Specifically, a TDIU claim is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, all three criteria are met, but further development is required.

The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Thus, the RO must consider whether referral for extraschedular consideration is warranted.

Moreover, although the Veteran contends that he is prevented from working due to his service-connected disability, there is a great deal of evidence attributing the Veteran's unemployment to non-service-connected physical disabilities.  

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.  Friscia, at 297.  In light of the above, the Board finds that the Veteran requires a VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.  In addition, because this examination will necessarily including findings relevant to the issue of an increased rating for a service-connected psychiatric disorder, appellate consideration of this aspect of the claim must be deferred as well.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice with respect to the TDIU aspect of the Veteran's increased rating claim, to include the evidence needed to substantiate the claim on both a schedular and extraschedular basis.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.  

2.  The RO should undertake any other action deemed necessary to verify or corroborate the Veteran's claim, in particular, the information provided in response to the above request.  

3.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the severity of his service-connected psychiatric disability, and, in particular, the effects of his psychiatric disability on employability.  The claims folder should be made available to the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported.  The examiner should offer an assessment as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected acquired psychiatric disability. 

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for an increased rating for an acquired psychiatric disability, to include entitlement to a TDIU rating.  The RO should consider whether referral for an extraschedular TDIU rating is warranted.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, which includes the law and regulations pertaining to a TDIU rating, and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


